500 F.2d 434
UNITED JEWISH ORGANIZATIONS OF WILLIAMSBURGH, INC., et al.,Plaintiffs-Appellants,v.Malcolm WILSON et al., Defendants-Appellees, N.A.A.C.P. etal., Intervenors-Appellees.
No. 1251, Docket 74-2037.
United States Court of Appeals, Second Circuit.
Argued Aug. 16, 1974.Decided Aug. 23, 1974.

Nathan Lewin, Washington, D.C.  (Miller, Cassidy, Larroca & Lewin, Washington, D.C., Dennis Rapps, Brooklyn, N.Y., of counsel), for plaintiffs-appellants.
George D. Zuckerman, Asst. Atty. Gen.  (Louis J. Lefkowitz, Atty. Gen. of the State of New York, New York City, of counsel), for defendants-appellees Wilson, Ghezzi, Anderson and Duryea.
Gerald W. Jones, Atty., Dept. of Justice, Washington, D.C.  (David G. Trager, U.S. Atty. for the E.D. of N.Y., J. Stanley Pottinger, Asst. Atty. Gen., Walter Gorman and S. Michael Scadron, Attys., Dept. of Justice, Washington, D.C., of counsel), for defendant-appellee Saxbe.
Irwin L. Herzog, Asst. Corp. Counsel for the City of New York, New York City, for defendant-appellee The Board of Elections of the City of New York.
Eric Schnapper, New York City (Jack Greenberg, New York City, of counsel), for intervenors-appellees.
Before OAKES, Circuit Judge, and FRANKEL and KELLEHER, District judges.1
PER CURIAM:


1
Having studied the papers and heard argument, the court concludes that the District Court's order 377 F.Supp. 1164 denying the motion for a preliminary injunction should be, and it is, affirmed.  In the interests of the parties and of others who may be affected, this ruling is issued today.  An opinion will be filed hereafter discussing this determination and finally disposing of the appeal.


2
It is so ordered.



1
 Of the Southern District of New York and the Central District of California, respectively, sitting by designation